NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT


WALTER BRANUM and KAREN                     )
BRANUM,                                     )
         Appellants,                        )
                                            )
                                            )
v.                                          )    Case No. 2D17-3706
                                            )
PAT FRANK, as Clerk of the                  )
Circuit Court for Hillsborough County,      )
Florida,                                    )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emmett L. Battles,
Judge.

Arthur Barksdale, IV and Philip D.
Storey, of Alvarez, Winthrop, Thompson
& Storey, P.A., Orlando, for Appellants.

David M. Caldevilla of de la Parte &
Gilbert, P.A., Tampa; Dale K. Bohner,
General Counsel, Tampa; and Shelby K.
Russ, Staff Attorney, Tampa, for Appellee
Pat Frank, as Clerk of the Circuit Court
for Hillsborough County.

PER CURIAM.


             Affirmed.
MORRIS and BLACK, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.




                                  -2-